DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 09/15/2020. Claims 1-4, 6, 8-16, 18-23 are pending with claims 5, 7 and 17 cancelled and claims 21-23 newly added.
Terminal Disclaimer
The terminal disclaimer filed on 09/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,962,263 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 09/15/2020, with respect to claims 1-12, 17 and 20 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-12, 17 and 20 have been withdrawn. 
Applicant’s arguments, see Remarks pages 10-13, with respect to claims 13, 18-20 rejected under 35 U.S.C. 102 and claims 1, 6, 9-12 and 14 rejected under 35 U.S.C. 102  have been fully 
Allowable Subject Matter
Claims 1-4, 6, 8-16 and 19-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763